DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 27-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/15/2021.

Claim Interpretation
Claim 21 has been amended to remove the phrase “means of a laminator”. Consequently, this claim no longer meets the three-prong test for interpretation under 35 U.S.C. 112(f) and is not being treated in accordance with 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 31 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 31 recites that the adhesion between layers B and C is rated a 0, 1, 2, or 3. The specification describes this rating system as an in-house method in which adhesion is evaluated by the force required to separate the layers. This rating system uses many relative terms which render the claim indefinite. For example, a rating of 1 requires that “considerable force” is required to separate the layers. However “considerable force” is not defined, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This is also true for the “moderately strong” adhesion of the 2 rating, “moderate adhesion” and “low force” of the 3 rating, and the “slight” force of the 4 rating.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-21, 23, 25, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Weiser (US 2014/0295329) as evidenced by El Ghazaly (M. El Ghazaly, Abdulkadir Aydarous. Photoluminescence emission spectra of Makrofol® DE 1-1 upon irradiation with ultraviolet radiation. Results in Physics, Volume 7, 2017,Pages 333-337, ISSN 2211-3797. Published online 11/04/2016. Accessed on 05/03/2022 at https://www.sciencedirect.com/science/article/pii/S2211379716302145).
Weiser teaches a method comprising forming a photopolymer composition (Photopolymer 1), applying the composition to a substrate (Substrate 1), and drying at 80°C for 4.5 minutes (See [0223]-[0229]; [0235]. Photopolymer 1 reads on instantly claimed photopolymer layer B. The application of Photopolymer 1 onto Substrate 1 reads on step a), and the drying step reads on step b). Weiser teaches that holograms may be applied to the photopolymer layer (See [0218]-[0222]; [0262]), which reads on either the layer containing a hologram in step a) or the optional step of exposing a hologram into the photopolymer layer in step c). Weiser teaches that the resulting holograms may then be bleached with UV light (See [0262]), which reads on step d) and is performed as the last step of the method.
Weiser teaches that Substrate 1 may be Makrofol DE 1-1 (See [0229]). Weiser does not expressly disclose that Markofol DE 1-1 is an aromatic polycarbonate. However, it was known in the prior art that Makrofol DE 1-1 is such a material. El Ghazaly teaches that Makrofol De 1-1 is a bisphenol-A based aromatic polycarbonate (See Introduction; Fig. 1). Therefore the Makrofol DE 1-1 disclosed by Weiser meets the limitation “wherein the substrate layer C is an aromatic polycarbonate layer”.
Weiser does not expressly disclose performing steps a) and b) as a joint step. 
It would have been obvious to one of ordinary skill in the art to perform steps a) and b) jointly. The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In this instance, performing steps a) and b) jointly does not provide any new or unexpected result. Since the order of steps presented performs in a predictable manner, the claimed order of steps would have been obvious to one of ordinary skill in the art at the time of filing.
Examiner notes that step c) is optional and therefore not required to meet the claim. However Weiser does teach that Photopolymer 1 includes a polymer matrix, writing monomers, and photoinitiators (See [0223]-[0229]; [0235]).
Regarding claim 17, Weiser teaches the steps in orders a), b), c), d), which meets the claim.
Regarding claim 18, the heating step of Weiser is performed for 4.5 minutes.
Regarding claims 19 and 31, Weiser does not expressly disclose a specific bonding force or adhesion rating between Photopolymer 1 and Substrate 1.
It would have been obvious to one of ordinary skill in the art at the time of filing that the bonding force and adhesion rating between the photopolymer and substrate of Weiser would fall within the claimed ranges. Weiser uses the same materials and combines them in the same manner as the instantly claimed method. As such, one of ordinary skill in the art would reasonably expect the resulting composite to also possess the same or similar properties, such as bonding force or adhesion rating between layers.
Regarding claim 20, the heating step of Weiser is performed at 80°C.
Regarding claim 21, Weiser teaches that a heating step may be performed in a heated drying cabinet (See [0179]), which reads on the instantly claimed heated space.
Regarding claim 23, Weiser teaches protective layers (See [0238]-[0243]) which are attached to the photopolymer layer and therefore read on the substrate layer A.
Regarding claim 25, the glass transition temperature of polycarbonate is about 150°C, so the heating temperature of 80°C meets the claim.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Weiser (US 2014/0295329), as applied to claim 16 above, and further in view of Muth (US 2010/0310812).
Weiser teaches a method of bonding a photopolymer layer to a polycarbonate substrate, as detailed above.
Weiser does not expressly disclose a polycarbonate layer on a transparent thermoplastic substrate D.
Muth teaches a laminate may include multiple layers of polycarbonate film bonded to one another (See [0072]-[0077]) in the production of a hologram laminate. Where multiple polycarbonate films are used, one would read on the polycarbonate substrate C and another would read on the transparent thermoplastic substrate D as claimed.
It would have been obvious to one of ordinary skill in the art at the time of filing to use multiple polycarbonate layers together, since Muth teaches that the use of multiple polycarbonate layers was recognized in the prior art as being suitable for use in hologram laminates, as detailed above.

Response to Arguments
Applicant’s arguments, filed 04/27/2022, with respect to the rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive. These rejections have been withdrawn. A new rejection under 35 U.S.C. 112(b) is made for new claim 31.
Applicant's arguments, filed 04/27/2022, with respect to the rejection under 35 U.S.C. 102 have been fully considered and are persuasive. The rejection under 35 U.S.C. 102 has been withdrawn.
Applicant’s additional arguments, filed 04/27/2022, have been fully considered but are not persuasive.
Applicant argues that there is insufficient rationale for combining Weiser and Muth. Examiner respectfully disagrees. The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness. In this case, the selection of a material having multiple polycarbonate laters as taught by Muth for its intended purpose of forming a hologram or display laminate would have been obvious.
Applicant argues that the claimed invention provides unexpected results, pointing to the examples in pages 25-35 of the instant specification. This argument is not persuasive. Evidence of unexpected results should be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The examples set forth by the applicant use different materials and process parameters as comparative examples, then assert that the claimed process parameters and materials provide improved adhesion/bonding over such examples. This is insufficient to overcome the rejection with the Weiser reference because such examples do not show that the instant invention provides some new or unexpected result over the invention of Weiser. Since Weiser uses the same materials and process parameters as the claimed invention, it is reasonable to conclude that the resulting product would possess similar properties such as adhesion/bonding. Applicant has not provided any evidence to refute that the invention of Weiser would possess such properties, since the comparative examples provided by the applicant do not correspond to the method of Weiser.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746